Case: 18-13470   Date Filed: 01/15/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13470
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:18-cr-60073-WPD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RAYMOND ODIGIE UADIALE,
a.k.a. Mike Roland,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 15, 2019)

Before MARTIN, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-13470     Date Filed: 01/15/2019    Page: 2 of 4


      Raymond Uadiale appeals his 18-month sentence, which the district court

imposed after he pled guilty to conspiracy to commit money laundering, in

violation of 18 U.S.C. § 1956(h). On appeal, he argues that his sentence is

procedurally and substantively unreasonable and that the district court erred in

applying a two-level sophisticated laundering enhancement under U.S.S.G.

§ 2S1.1(b)(3) and denying his request for a downward variance. In response, the

government contends that Uadiale’s appeal is barred by the sentence-appeal waiver

in his plea agreement. After careful review, we agree and dismiss this appeal.

      Uadiale pled guilty pursuant to a plea agreement. As part of that agreement,

he executed a sentence appeal waiver, in which he agreed to waive his right to

appeal any sentence imposed, or the manner in which the sentence was imposed,

unless the sentence imposed was (1) in excess of the statutory maximum, or (2) the

result of an upward departure or variance from the advisory guideline range

calculated by the district court at sentencing. The waiver also provided that, if the

government appealed, Uadiale would be released from the waiver. At the change-

of-plea hearing, the district court expressly addressed the appeal waiver and its

limited exceptions. Uadiale confirmed that he understood both the waiver and the

exceptions. After the district court accepted Uadiale’s guilty plea, it sentenced him

to 18 months’ imprisonment, the bottom of the applicable guidelines range, and 3

years’ supervised release.


                                          2
              Case: 18-13470      Date Filed: 01/15/2019   Page: 3 of 4


      “We review the validity of a sentence appeal waiver de novo.” United States

v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). We will enforce a sentence

appeal waiver if it was made knowingly and voluntarily. United States v. Bushert,

997 F.2d 1343, 1350 (11th Cir. 1993). To establish that the waiver was made

knowingly and voluntarily, the government must show either that (1) “the district

court specifically questioned the defendant” about the waiver during the plea

colloquy, or (2) the record makes clear that “the defendant otherwise understood

the full significance of the waiver.” Id. at 1351. The district court must clearly

convey to the defendant the circumstances under which he is giving up the right to

appeal. See id. at 1352-53. “An appeal waiver includes the waiver of the right to

appeal difficult or debatable legal issues or even blatant error.” United States v.

Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005). However, we have noted

that “[i]n extreme instances—for instance, if the district court had sentenced [the

defendant] to a public flogging—due process may require that an appeal be heard

despite a previous waiver.” United States v. Howle, 166 F.3d 1166, 1169 n.5 (11th

Cir. 1999). Nonetheless, “[w]e have consistently enforced knowing and voluntary

appeal waivers according to their terms.” United States v. Bascomb, 451 F.3d

1292, 1294 (11th Cir. 2006). We apply “a strong presumption that [a defendant’s]

statements made during the [plea] colloquy are true.” United States v. Medlock, 12

F.3d 185, 187 (11th Cir. 1994).


                                          3
              Case: 18-13470     Date Filed: 01/15/2019   Page: 4 of 4


      We conclude that Uadiale knowingly and voluntarily waived his right to

appeal his sentence. See Johnson, 541 F.3d at 1066; Bushert, 997 F.2d at 1350.

Uadiale signed the plea agreement containing the sentence-appeal waiver, and the

district court fully informed him about the waiver and its exceptions, after which

Uadiale confirmed that he understood and agreed to the waiver and its exceptions.

See Bushert, 997 F.2d at 1352-53. We apply a strong presumption that Uadiale’s

statements were true. See Medlock, 12 F.3d at 187.

      Further, none of the exceptions to the waiver were satisfied here. Uadiale’s

18-month sentence and 3-year term of supervised release were not an upward

departure or variance above his guideline range, his sentence does not exceed the

statutory maximum sentence of 20 years’ imprisonment, and the government has

not appealed. Lastly, Uadiale’s 18-month sentence, imposed within his advisory

guideline range, does not constitute the type of extreme due process violation that

would necessitate review despite his valid appeal waiver. See Howle, 166 F.3d at

1169 n.5.

      Uadiale’s sentencing challenges are barred by his valid appeal waiver; we

therefore dismiss his appeal.

      DISMISSED.




                                         4